 In the Matter OfCHASE BRASS &COPPERCO.,INC.andINTERNATIONAL11UNION, MINE, MILL & SMELTER WORKERS, FOR ITSELF AND ON, BEHALFOF ITSLOCAL 633, AFFILIATED WITH THE C. I. O.Case No. R-4734.-Decided February1943Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:fusal to accord, recognition because existing contract allegedly covered em=ployees in the unit sought by petitioner ; contract covering employees of com-a determination of representatives for employees' at another plant of companysubsequently acquired ; renewal of contract purporting to cover these employees'not given effect when it was not shown that employees at new plant participatedin negotiations thereof ; election necessary.UnitAppropriatefor CollectiveBargaining:all hourly paid and piecework pro-duction and maintenance employees at a government-owned, company-operatedplant, excluding all supervisors, foremen, assistant foremen, office workers,research and laboratory workers, cafeteria workers, guards and watchmenheld an appropriate unit.Mr. Rodney Chase,ofWaterbury, Conn.,. andMr. Val ter L. Smith,of Euclid, Ohio, for the Company.Mr. Edward LambandMr. Peter Zvara,of Toledo, Ohio, for theSmelter Workers.Mr. J. J. MurphyandMr. Matthew De More,of Cleveland, Ohio, forthe Machinists.Mr. Roy E. Seitz,of Cleveland, Ohio, for the Firemen and Oilers.Mr. R. J. Jamieson,of Cleveland, Ohio, for the Operating Engineers.Miss Muriel J. Levor,of counsel to the Board.DECISIONAND--DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Union, Mine,Mill& Smelter Workers, for itself and on behalf of its Local 633,E1 The petition was filed in the name of the International ; thereafter it requested that _the'proceedings be corrected to designate the petitioner as set forth above.The request isgranted.47 N L R. B, No 32.298 -CHASE BRASS & COPPER CO,., INC.299affiliated with the C. I. 0., herein, called the Smelter Workers, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Chase Brass & Copper Co., Inc., Euclid, Ohio,herein called the COmpany,2 the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Max W.Johnstone, Trial Examiner.Said hearing was held at Cleveland,Ohio, on January 7, 1943.The Company, the Smelter Workers andInternational Association of Machinists, District No. 54, herein calledthe Machinists, appeared,' participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.The Smelter Workers, Machinists, and the Company filedbriefs which the Board has duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYChase Brass & Copper Co., Inc., a Connecticut corporation, has itsprincipal office inWaterbury, Connecticut.The Company owns andoperates three plants at Waterbury, Connecticut, and one plant, hereincalled the Old Mill, at Euclid, Ohio.The Company .also operates aplant owned by the United States Governnient which is not yet fullycompleted, although it has been in production since July 1942.Thisplant, herein called the Euclid Case Plant, is also situated at Euclid,Ohio, and is the only plant for which representation has been claimedby the Smelter Workers.Approximately all the raw materials, consisting principally of cop-per and zinc, used by the Company at its Euclid Case Plant, amount-ing to about $7;000,U00 in value annually, are shipped from points out-side the State of Ohio'.The finished products of the Euclid Case Plantconsist of brass sheet and cartridge cases, of which approximately$15,000,600 in value are produced annually.About 100 percent of thefinished products are shipped to points outside the State of Ohio.II. THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers and its LocalNo. 633, are labor organizations affiliated with the Congress of Indus-12Incorrectly designated as "Chase Brass & Copper Company,Inc " in the petition andother formal papers and corrected by motion granted at the hearingI International Brotherhood of Firemen and Oilers,Local 52,and International Union ofOperating Engineers,Local 589, also appeared.However,at the hearing they withdrew -theirmotion to interveneInternational Brotherhood-of Electrical workers, Local 559,was served with notice but did not appear. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrialOrganizations, admitting to membership employees of the,Company.International Association of Machinists, District No. ':54, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION,On or about October 16, 1942, the Smelter Workers, in a letter tothe Company, requested a conference for the purpose of collective bar-gaining as representative of the production and maintenance em-ployees of the Euclid Case Plant.The Company refused in a letterdated October 23, 1942, on the ground that it was under contract torecognize the Machinists as the collective bargining agency for cer-tain classes of its Euclid Case Plant employees.A statement of the Field Examiner, introduced in evidence at thehearing, together with a statement made by him after the hearing, andwhich, by agreement of the parties, is hereby made a part of the record,indicate that the Smelter Workers represents a substantial number ofemployees of the Company in the unit-it contends to be appropriate .4On May 26, 1941, the Machinists filed a petition with the Board torepresent the production and maintenance employees ofithe Company"at Euclid, Ohio."At that time the Company was operating onlyone plant at Euclid, Ohio, the Old Mill, and the ground was beingcleared for the plant which is now known as the Euclid Case Plant.Thereafter, a consent election, for a unit of all hourly paid and piece-work production and, maintenance employees of the Company atits Babbit Road, Euclid, Ohio, plant, that is the Old Mill, took placeon June 4, 1941. The Machinists won the election and on June 5,1941, the Board's Regional Director issued a report certifying that theMachinists had been'designated as the sole bargaining! agent by theemployees in the unit set forth in the consent election agreement.After protracted negotiations between the Company, and the Ma-chinists, in which the Federal Conciliation Service of the Departmentof Labor participated, an agreement was finally concluded on July 19,1941.This agreement recognized the Machinists "as, the exclusiverepresentative of all hourly paid and piece-work production and main-tenance employees at Euclid,'Ohio," with certain exclusions, a, descrip-tion which was meant to include the future employees of the Euclid*The Field Examiner reported that the Smelter workers had submitted 413 designationsofwhich 351, bearing apparently genuine signatures, correspond with the names on theCompany's pay roll of November 7, 1942, containing the names of 813 persons within theappropriate unitAt the hearing 190 additional designations were submitted, of which 52bear apparently genuine signatures and correspond with names on the November 7 payrollThe Machinists relied on the contract, and did not submit, any evidence ofrepresentation. CHASE BRASS & COPPER' CO., INC.301'Case Plant on which' construction was just beginning.A new, con-tract was entered into on August 19, 1942, by which time productionwas commencing at the new plant. This contract was amended onNovember 27, 1942.The term, "employees at Euclid, Ohio" used inthese new contracts was the same as that used in the contract of July1941.However, in the new contracts there is specific mention thatby this term is also meant the employees of the new Euclid Case Plant.As heretofore stated, the Machinists contends that its contract isa bar to an investigation of representatives.However, the EuclidCase Plant was not operating and no employees were employed at theplant when the contract of July 19, 1941, was executed.There wereonly about 200 employees at the Euclid Case Plant in July 1942; inAugust, when the new contract was executed, there were about 600employees at that plant, and at the time of the hearing, there wereapproximately 1,100 employees at the Euclid Case Plant.The recordindicates that none of the employees at the Euclid Case Plant par-ticipated in negotiating the August and Noverizber agreements.Un-der these circumstances, we find that-this contract is not a bar toan investigation of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Smelter Workers contends that the appropriate unit shouldconsist of all the hourly paid and piece-work production, and mainte-nance employees of the Company at the Euclid Case Plant.The Com-pany prefers a 2-plant unit consisting of the Old Mill and the EuclidCase Plant.The Machinists relies on the contract covering the twoplants, and urges that both plants together form a homogeneous unitfor bargaining purposes.The parties agreed at the hearing that if theBoard fourul-the Euclid Case Plant to be a separate unit, the appro-priate unit should consist of all hourly paid and piece-work I produc-tion and maintenance employees, excluding all supervisors, foremen,assistant foremen, office workers, research and laboratory workers,,cafeteria workers, guards and watchmen.'Most of, the work done at the United States Government ownedEuclid Case Plant is the manufacturing of fabricated products fdr thearmed services of the government.On the other hand'the Old Millproduces only metals and metal alloys, none of which are sent to theEuclid Case Plant for fabrication.The two plants have separate em-ployment departments and pay-roll divisions.6These exclusions are in substance the same as those provided for in the contiact between theCompany and the Machinists and requested in the petition 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the fact that the employes in the Euclid Case Plant areahomogeneous group and can function effectively as a separate unit forthe purposes of collective bargaining we conclude that a unit composedof production and maintenance employees of the Euclid Case Plant isappropriate.Accordingly we find that all hourly paid and piece-workproduction and maintenance employees at the Euclid, Case Plant, ex-cluding all supervisors, foremen, assistant foremen, office workers, re-search and laboratory workers, cafeteria workers, guards and watch-men, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chase Brass &Copper Co., Inc., Euclid, Ohio, an election by" secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article-III, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in, Section IV above, who were em-ployed during the pay-roll period immediately preceding the date of,thisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces 'of the UnitedStates who present themselves in person at the polls, but, excluding anywho have since quit or been discharged for-cause, to determine whetherthey desire to be represented by International Union; Mine, Mill-&Smelter Workers, and its Local 633, affiliated with the C. I. 0.. or byInternational Association of Machinists, District No. 54, affiliated withthe A. F. of L., for the purposes of collective bargaining, or by neither.